PROB 35                                                                            Report and Order Term inating Supervision
(Reg 3/93)                                                                                  Prior to Original Expiration Date



                                        UNITED ST ATES DISTRICT COURT
                                                     FOR THE
                                       EASTERN DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA

                          v.                                      Crim. No. 5:09-CR-111-lH

ERIC LAMONT EVANS

        On Apri l 8, 20 17, the above named was released from custody and commenced a term of supervised
release for a period of 60 months . T he offender has compl ied w ith the rules and regulations of supervised
release and is no longer in need of supervision. It is accordingly recommended that the offender be
discharged from supervision .

Reviewed and approved,                                    I declare under penalty of perjury that the foregoing
                                                          is true and correct.


Isl Michael C. Brittain                                   Isl Linwood E. King
Michael C. Brittain                                       Linwood E. King
Supervising U.S. Probation Officer                        U.S. Probation Officer
                                                          310 New Bern A venue, Room 610
                                                          Raleigh, NC 27601-1418
                                                          Phone: 9 19-86 1-8682
                                                          Executed On: June 20, 20 19


                                                  ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.



             Dated this        "], l
                                       ef,day of _ _J:,;,
                                                    _.,,1
                                                      __  ~---·' 2019.



                                                         ~~'1    Sen ior U.S. District Judge
